DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 8/22/2022 in response to Office Action (non-final rejection) mailed 6/2/2022.
Claims 17-36 were previously pending. With Applicant’s filing of 8/22/2022 Claims 17, 20, 24, and 25 are amended, Claims 19, 23, and 33-36 are cancelled, Claims 37-45 are newly added, and Claims 18, 21-22 and 26-32 are as previously presented. Presently Claims 17-18, 20-22, 24-32, and 37-45 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Specification page 4 line 36 recites “patty 122”. This should be “patty 121”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37, 39-40, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 3,205,837) in view of Lindee et al. (US 2016/0255846 A1, hereinafter “Lindee”).
Regarding Claim 37, Fay discloses apparatus for forming cookies (patties) from edible dough (food mass), the apparatus comprising a rotary die roll (1) having cavities (cavity holder, 2) for inserted cookies dies (cavities, 3) (C1 L8-10; C2 L29-32). The cavity holder comprises a member (18) having a tubular hub (19) and a retaining sleeve (17) (Figs. 2-4). Each cavity (3) has a bottom wall (11) and an outwardly extending annular sidewall (12) defining a die cavity (14), and the bottoms of the cavities (3) are seated upon annularly spaced projections (15) on a die support (16) and the cavities (3) are retained in the cavity holders by retaining sleeves (clamping tool, 17) having annular shoulder flanges (55, Fig. 4) engaging at annular shoulder flanges on the outer surfaces of the sidewalls (12) of the cavities (3) (C2 L43-50; Figs. 2-4). The cavities (3) are formed of sintered porous bronze, thus a material porous to a fluid, and comprise an inner face defining a mould for forming a patty and an outer face separated from the inner face by a thickness of porous material (C2 L66-70; Figs. 2-4). When die cavities (14) are being loaded or filled, air pressure is directed to the outer face of the cavities (3) via a fluid transportation system (Figs. 2-4) and permeates through the sidewalls and bottom wall of the cavities (3) to produces a film or blanket of air between each food mass product and each cavity (3) which prevents adhesion or sticking of the food mass product to the cavity (3) (C3 L6-20). The joining of the annular shoulder flanges (55, Fig. 4) is a joint interposed between the cavity (3) and the cavity holder (2) (of which the clamping tool is an element), the joint being arranged so as to constrain the passage of pressurized fluid through the thickness of porous material, brought onto the outer face, and from the outer face towards the inner face (Figs. 2-4). Fay does not disclose the joint is a sealing joint. 
In the same field of endeavor, shaping a food mass into a patty, Lindee discloses a food patty molding machine (100) (Figs. 1-13) including a food pump system (300) that pumps food under pressure into a multi-cavity mold to shape the food mass then discharge the shaped patty onto a conveyor ([0073-0077]). An outlet flange (536) of the hopper outlet (532) connects to a first flange (310a) of the pump intake passage (310) and a gasket (336) may be provided between the flanges to seal the connection therebetween ([0088]). Thus, Lindee teaches sealing joints between elements of the apparatus using a gasket. Lindee further teaches a rubber or silicone O-ring may be used to seal between apparatus elements to keep a pressurized flowable mass (fluid) contained ([0104]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Fay invention of an apparatus for forming patties from food mass using cavities (3) that are held by cavity holders, as discussed above, with the Lindee teaching of using a gasket or O-ring to seal joints such a shoulder flanges and other connections between apparatus elements. One would be motivated to combine them by a desire to gain the benefit of sealing a joint to contain a pressurized fluid, as taught by Lindee [0104]. Thus, the combination Fay and Lindee disclose sealing joints.
Regarding Claim 39, the limitations of Claim 37 from which Claim 39 depends are disclosed by the combination Fay and Lindee as discussed above. Fay further discloses a fluid intake chamber, partly defined by the outer face of the cavity (Figs. 2-4). 
Regarding Claim 40, the limitations of Claim 37 from which Claim 40 depends are disclosed by the combination Fay and Lindee as discussed above. Fay further discloses the fluid intake chamber is defined by a recess made in the cavity holder (Figs. 2-4). 
Regarding Claim 42, the limitations of Claim 40 from which Claim 42 depends are disclosed by the combination Fay and Lindee as discussed above. Fay further discloses the cavity holder comprises a fluid inlet (Figs. 2-4). 
Regarding Claims 43-44, the limitations of Claim 37 from which Claims 43-44 depend are disclosed by the combination Fay and Lindee as discussed above. Fay further discloses a patty forming machine for forming patties from a food mass comprising a mould support, wherein the mould support comprises at least one set of the equipment according to Claim 37, wherein the mould support is a drum (Fig. 1). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 3,205,837) in view of Lindee et al. (US 2016/0255846 A1, hereinafter “Lindee”), and further in view of van der Eerden et al. (US 2005/0220932 A1, hereinafter “van der Eerden”). 
Regarding Claim 38, the limitations of Claim 37 from which Claim 38 depends are disclosed by the combination Fay and Lindee as discussed above. The combination Fay and Lindee does not disclose a second sealing joint interposed between the cavity and the clamping tool. 
In the same field of endeavor, shaping a food mass into a patty, van der Eerden discloses apparatus for molding 3D products from a mass of foodstuff starting materials such as meat mass ([0001]), the apparatus comprising a molding device (10) comprising a frame (14) on which may be mounted a rotary molding drum (16), the drum comprising mold cavities ([0109]). Equipment for forming patties includes regular recesses (cavity holders, 42) are provided in the outer circumference (40) of the drum and exchangeable inserts (cavities, 44) of corresponding dimensions can be secured in these cavity holders, thus arranged so as to be received in the cavity holder ([0110]). In the base (48) of a cavity holder is an opening (52) which is in fluid communication with an excess-pressure means such as a compressor for supplying a forcing fluid via a flexible hose (57), and with reduced-pressure means such as a vacuum pump via a flexible hose (58), and the cavity comprises a mold cavity (60) of a shape which corresponds to the shape of the product which is to be produced ([0110]). The cavities together with spacers (62), form assemblies (64), and the cavities comprise the mold cavities delimited by vertical walls (66) and bases (68), while the spacers are flat plates in which there are through-opening (72r), the dimensions of which are larger than the mold cavity ([0111]; Fig. 4). The cavities are made from a porous material, ([0111]). Thus, the cavity being made from a material porous to a fluid and comprising an inner face defining a mold for forming a patty and an outer face separated from the inner face by a thickness of porous material ([0111]; Fig. 4). A protective strip (clamping tool, 104) in which opening (106) correspond to the cavities is provided with a spring securing means (114) at its corners to that the clamping tool can be clamped taut around the drum ([0121]; Fig. 7). A web (sealing joint, 86) comprising flexible premolds (90) may be interposed between the cavities and a clamping tool, the sealing joint arranged so as to constrain the passage of pressurized fluid through the thickness of porous material, brought onto the outer face, and from the outer face toward the inner face ([0121]; Fig. 7). The clamping tool thus clamps the cavities into the cavity holders. Because the mold cavities of the drum may operate with reduced pressure, the web (sealing joint, 86) is necessarily a leak-tight seal. Van der Eerden further discloses at the filling position the flexible premolds (90) in the mold cavities are filled with mass and the air which is present beneath the flexible premold in the mold cavity to be sucked out ([0029], [0122]). Thus, by necessity a second sealing joint is interposed between the cavity and the cavity holder that comprises the clamping tool. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Fay and Lindee invention of an apparatus for forming patties from food mass using cavities that are held by cavity holders, as discussed above, with the van der Eerden teaching of a second sealing joint between the cavity and the clamping tool. One would be motivated to combine them by a desire to gain the benefit of ensuring the sealing of the intake chamber.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 3,205,837) in view of Lindee et al. (US 2016/0255846 A1, hereinafter “Lindee”), and further in view of van der Eerden et al. (US 2005/0220932 A1, hereinafter “van der Eerden”). 
Regarding Claim 41, the limitations of Claim 40 from which Claim 41 depends are disclosed by the combination Fay and Lindee as discussed above. The combination Fay and Lindee does not disclose the cavity holder comprises a pressure measuring duct in the fluid intake chamber. 
In the same field of endeavor, shaping a food mass into a patty, van der Eerden discloses apparatus for molding 3D products from a mass of foodstuff starting materials such as meat mass ([0001]), the apparatus comprising a molding device (10) comprising a frame (14) on which may be mounted a rotary molding drum (16), the drum comprising mold cavities ([0109]). Equipment for forming patties includes regular recesses (cavity holders, 42) are provided in the outer circumference (40) of the drum and exchangeable inserts (cavities, 44) of corresponding dimensions can be secured in these cavity holders, thus arranged so as to be received in the cavity holder ([0110]). In the base (48) of a cavity holder is an opening (52) which is in fluid communication with an excess-pressure means such as a compressor for supplying a forcing fluid via a flexible hose (57), and with reduced-pressure means such as a vacuum pump via a flexible hose (58), and the cavity comprises a mold cavity (60) of a shape which corresponds to the shape of the product which is to be produced ([0110]). The cavities together with spacers (62), form assemblies (64), and the cavities comprise the mold cavities delimited by vertical walls (66) and bases (68), while the spacers are flat plates in which there are through-opening (72r), the dimensions of which are larger than the mold cavity ([0111]; Fig. 4). The cavities are made from a porous material, ([0111]). Thus, the cavity being made from a material porous to a fluid and comprising an inner face defining a mold for forming a patty and an outer face separated from the inner face by a thickness of porous material ([0111]; Fig. 4). A protective strip (clamping tool, 104) in which opening (106) correspond to the cavities is provided with a spring securing means (114) at its corners to that the clamping tool can be clamped taut around the drum ([0121]; Fig. 7). A web (sealing joint, 86) comprising flexible premolds (90) may be interposed between the cavities and a clamping tool, the sealing joint arranged so as to constrain the passage of pressurized fluid through the thickness of porous material, brought onto the outer face, and from the outer face toward the inner face ([0121]; Fig. 7). The clamping tool thus clamps the cavities into the cavity holders. Because the mold cavities of the drum may operate with reduced pressure, the web (sealing joint, 86) is necessarily a leak-tight seal. Van der Eerden further discloses a pressure gauge (unnumbered) for measuring a pressure in the intake chamber, the gauge arranged on a duct adjacent the intake chamber (Fig. 13).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Fay and Lindee invention of an apparatus for forming patties from food mass using cavities that are held by cavity holders, as discussed above, with the van der Eerden teaching of arranging a pressure gauge on a duct adjacent the intake chamber. One would be motivated to combine them by a desire to gain the benefit of measuring the pressure of the pressurized fluid in the intake chamber during the process, as taught by van der Eerden (Fig. 13).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 3,205,837) in view of Lindee et al. (US 2016/0255846 A1, hereinafter “Lindee”), and further in view of van Gerwen (US 2015/0343671 A1, hereinafter “van Gerwen”). 
Regarding Claim 45, the limitations of Claim 43 from which Claim 45 depends are disclosed by the combination Fay and Lindee as discussed above. The combination Fay and Lindee does not disclose a cavity washing machine, comprising a washing fluid circuit, wherein the washing fluid circuit comprises at least one set of equipment according to claim 37 in fluid connection with the washing fluid circuit. 
In the same field of endeavor, apparatus for foodstuff processing including meat mass patty forming, van Gerwen discloses a cleaning apparatus (cavity washing machine) comprising a support frame (22), and into the frame the axis of rotation (5) of the mold drum is placed ([0122]; Figs. 2A,2B,2C,2D). On each side, the cleaning apparatus comprises cover- and fastening means (23, 26) which are axially movable ([0122]; Figs. 2A,2B,2C,2D). After the mold drum has been placed into the support frames, the cover- and/or fastening means are moved towards the mold drum, until they are in contact with the respective front end ([0122]; Figs. 2A,2B,2C,2D). At their contact side with the mold drum, each cover- and/or fastening means comprises sealing means (24, 27) in order to avoid undesired leakage particularly cleaning- and/or drying-fluid leakage between the mold drum and the cover ([0122]; Figs. 2A,2B,2C,2D). During cleaning, the mold drum is stationary and a distributor such as a spray bar (washing fluid circuit, 31), with a multitude of nozzles (30), rotates around the drum ([0122]; Figs. 2A,2B,2C,2D). The spray bar can be motor driven and/or can be rotated by the impulse of the jet that emerges each nozzle ([0122]; Figs. 2A,2B,2C,2D). The cleaning fluid sprayed on the outside of the drum cleans the surface of the drum and the surface of the mold cavities ([0122]; Figs. 2A,2B,2C,2D). Furthermore, the cover- and/or fastening means comprises a cleaning fluid connection (32) ([0122]; Figs. 2A,2B,2C,2D). Through this cleaning fluid connection, a cleaning fluid is introduced into the cover and flows from there to the distribution groove (9), which is connected to all passages (8) of the mold drum. Thus, the passages and/or the porous structure of the cavity can be cleaned ([0122]; Figs. 2A,2B,2C,2D). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Fay and Lindee invention of an apparatus for equipment for forming patties of a food mass including mold cavities disposed in cavity holders that may be arranged on a rotary mold drum, as discussed above, with the van Gerwen teaching of cleaning a rotary mold drum inside and out, the drum including mold cavities. A combination of Fay and Lindee and van Gerwen would yield the claimed at least one set of equipment in fluid connection with the washing fluid circuit. One would be motivated to combine them by a desire to gain the benefit of cleaning the outer surfaces of the mold drum, including the inner faces of the cavities, with rotating spray bars then connecting to the drum for cleaning of the internal passages, as taught by van Gerwen ([0037]).

Response to Amendment
Claims 17-36 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn. The Examiner notes Claims 19, 23, and 33-36 are cancelled.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 8/22/2022, with respect to Claims 17-36 have been fully considered and are persuasive.  The prior art rejections of Claims 17, 18, 20-22, and 24-32 have been withdrawn. The Examiner notes Claims 19, 23, and 33-36 are cancelled.

Allowable Subject Matter
Claims 17, 18, 20-22, and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 17 is allowable because the recited limitations that the clamping tool is a clamping nut, and the fluid intake chamber is defined by a hollow made in the clamping nut, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 18, 20-22, and 24-32 are allowable as depending from an allowable base claim.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743